Citation Nr: 0303042	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  96-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for Epstein-Barr Syndrome.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from November 1970 to November 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston Massachusetts.  

In a decision dated in June 1999 the Board denied service 
connection for residuals of claimed Agent Orange exposure, to 
include a liver and/or a gastrointestinal disability.  At 
that time the Board remanded for clarification the matter of 
the claim for service connection for Epstein-Barr Syndrome.  
The RO returned the case to the Board in February 2003.  


FINDINGS OF FACT

1.  In a rating decision dated in September 1989, the RO 
denied service connection for Epstein-Barr Syndrome, and on a 
VA Form 1-9 received in October 1989, the veteran included 
comment relevant to Epstein-Barr Syndrome, but did not state 
that he disagreed with the denial of the claim or that he 
desired appellate review.  

2.  In a letter dated in October 2002, the RO requested the 
veteran clarify whether he had intended to appeal the earlier 
denial of service connection for Epstein-Barr syndrome; the 
veteran did not respond.  

3.  A notice of disagreement with the denial of service 
connection for Epstein-Barr Syndrome has not been filed by 
the veteran or his representative.  




CONCLUSION OF LAW

The Board is without jurisdiction to consider the issue of 
entitlement to service connection for Epstein-Barr Syndrome.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

Under 38 U.S.C.A. § 7105, appellate review will be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case has been issued.  See 
38 C.F.R. § 20.200.  A notice of disagreement is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.  The notice of disagreement must be in terms that 
can be reasonably construed as disagreement with the 
determination of the agency of original jurisdiction and a 
desire for appellate review.  Id.  

Analysis

In this case, the RO, as the agency of original jurisdiction, 
denied service connection for Epstein-Barr Syndrome in a 
rating decision dated in September 1989 and notified the 
veteran of that decision by letter dated in October 1989.  In 
a VA Form 1-9, received later in October 1989 and accepted as 
a substantive appeal with respect to a separate issue of 
entitlement to service connection for a gastrointestinal 
disorder, the veteran included comment indicating that after 
many years of gastrointestinal symptomatology he had within 
recent years been shown to have the Epstein-Barr virus in his 
system.  During the continuing appeal concerning the separate 
gastrointestinal disorder, the veteran in 1999 submitted 
additional evidence reflecting diagnoses, findings and 
comments pertinent to the Epstein-Barr Syndrome.  

In a decision dated in June 1999, the Board denied 
entitlement to service connection for residuals of claimed 
Agent Orange exposure, to include a liver and/or a 
gastrointestinal disability.  In the remand that followed the 
decision, the Board determined that clarification should be 
obtained as to whether the veteran intended in his October 
1989 VA Form 1-9 to express separate disagreement with the 
RO's denial of service connection for Epstein-Barr Syndrome.  

In a letter dated in October 2002, the RO asked the veteran 
for clarification as to whether it was his intention to 
appeal the denial of service connection for Epstein-Barr 
Syndrome.  There is no indication that the veteran responded 
to the RO's letter, and the RO returned the case to the Board 
in February 2003.  

On review of the veteran's statement on the VA Form 1-9 
received in October 1989 in which he indicated that after 
years of gastrointestinal disability the Epstein-Barr virus 
had been identified, the Board finds that it does not in 
itself indicate that the veteran disagreed with the denial of 
service connection for Epstein-Barr Syndrome or that he 
desired appellate review of the RO's decision.  Although 
given the opportunity, albeit many years later, to clarify 
whether it was his intention to appeal the RO decision, the 
veteran did not respond sua sponte to the Board's remand, nor 
did he respond to the RO's recent letter.  The Board 
therefore finds that a notice of disagreement with the denial 
of service connection for Epstein-Barr Syndrome has not been 
filed by the veteran or his representative.  In the absence 
of a notice of disagreement, the Board is without 
jurisdiction in this matter, and the issue of entitlement to 
service connection for Epstein-Barr Syndrome will be 
dismissed.  



						(CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement to service connection for Epstein-
Barr Syndrome is dismissed.  



	                                
___________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

